United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 18, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-40703
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

DAVID L. SHEPARD,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:02-CR-107-1
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     David L. Shepard appeals his sentence following a guilty

plea to simple assault.     See 18 U.S.C. § 113(a)(5).    Shepard

argues that the district court’s imposition of the $1000 fine

violated his oral plea agreement for a “specific sentence.”          See

FED. R. CRIM. P. 11(c)(1)(C).   Because Shepard did not object in

the district court to the imposition of a fine on the ground that

it violated his plea agreement, we review for “plain error” only.

See United States v. Green, 324 F.3d 375, 381 (5th Cir.), cert.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-40703
                                  -2-

denied, 124 S. Ct. 152 (2003); see also United States v. Rhodes,

253 F.3d 800, 804 (5th Cir. 2001).     Under the plain error

standard, the defendant bears the burden of showing that

(1) there is an error, (2) the error is plain, and (3) the error

affects substantial rights.     United States v. Olano, 507 U.S.

725, 732 (1993).

     A plea agreement arising under FED. R. CRIM. P. 11(c)(1)(C),

“binds the court once the court accepts the plea agreement.”

FED. R. CRIM. P. 11(c)(1)(C); McClure v. Ashcroft, 335 F.3d 404,

413 (5th Cir. 2003); Rhodes, 253 F.3d at 804.     “‘Plea bargain

agreements are contractual in nature, and are to be construed

accordingly.’”     Hentz v. Hargett, 71 F.3d 1169, 1173 (5th Cir.

1996)(citation omitted).    Although the parties reached a plea

agreement as to a specific term of imprisonment, namely three

months, the record does not suggest that the plea agreement

involved any understanding regarding a fine.    Thus, the district

court’s acceptance of the plea agreement did not preclude the

imposition of a fine.    Shepard has not demonstrated error, plain

or otherwise.

     AFFIRMED.